                                                                                          ____ FILED    ___ ENTERED
           Case 8:21-mj-01971-CBA Document 1-1 Filed 07/02/21 Page 1 of 3____ LOGGED                     _____ RECEIVED

                                                                                         5:42 pm, Jul 02 2021
                                                                                          AT GREENBELT
Mch HRW: USAO 2021R00397                                                                  CLERK, U.S. DISTRICT COURT
                                                                                          DISTRICT OF MARYLAND
                           IN THE UNITED STATES DISTRICT COURT                                TTS
                                                                                          BY ______________Deputy

                              FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA          *
                                   *
                v.                 * CASE NO.                              21-mj-1971-CBD
                                   *
 JOHN LEE KELLEY, JR.,             *
                                   *
            Defendant              *
                                   *
                                   *
                                *******
                       AFFIDAVIT IN SUPPORT OF
                        CRIMINAL COMPLAINT

         I, Jason Stack, a Lieutenant Colonel (“Lt. Col.”) with the Joint Base Andrews Police, being

duly sworn, depose and state as follows:

         1.       I am employed as an Investigative or Law Enforcement Officer, within the meaning

of 18 U.S.C. § 2510(7), that is, a Lt. Col. with the Joint Base Andrews Police on Joint Base

Andrews in Prince George’s County, Maryland. I am empowered by law to conduct investigation

of, and to make arrests for, offenses enumerated in 18 U.S.C. § 2516. This affidavit is in support

of a criminal complaint charging JOHN LEE KELLEY, JR. (“KELLEY”) with felony assault

on a law enforcement officer, in violation of 18 U.S.C. § 111, and military trespass, in violation of

18 U.S.C. § 1382.

         2.       This affidavit is intended to show that there is sufficient probable cause for the

requested complaint.        This affidavit does not purport to set forth all my knowledge or all

investigation information in this matter. The facts set forth in this affidavit are based upon

information obtained from investigative reports, interviews, and debriefings with other law

enforcement officers and witnesses. The facts set forth in this affidavit are also based upon my
         Case 8:21-mj-01971-CBA Document 1-1 Filed 07/02/21 Page 2 of 3



participation in this investigation, including my personal knowledge, observations, training, and

experience.

                                     PROBABLE CAUSE

       3.     On July 1, 2021, at approximately 1:40 p.m., a teal in color pickup truck (the

“Truck”) approached the main installation gate of Andrews Air Force Base in Prince George’s

County, Maryland. Instead of stopping at the main installation gate, the Truck sped through the

gate playing loud music. Sergeant Seguin, who was posted at the installation gate, activated a

physical barrier to stop the Truck from further entering Andrews Air Force Base and called out on

her radio “gate runner, gate runner, gate runner.” Once the physical barrier was activated, other

vehicles, including the Truck were stopped from furthering entering Andrews Air Force Base.

       4.     Law enforcement officers approached the Truck once the physical barriers were

activated. The driver of the Truck, who was later identified as KELLEY, exited the Truck with

his hands in the air. KELLEY then began rotating in circles and appeared to be dancing next to

the Truck. A few minutes later, KELLEY re-entered the Truck, rolled up his window, and put

the Truck into drive. Law enforcement began yelling at KELLEY to stop the Truck, but

KELLEY drove the Truck a few more feet until law enforcement opened the driver’s side door of

the Truck, placed the Truck into park, and tried to pull KELLEY from the Truck.

       5.     Sergeant Edwards, Sergeant Pearson, and Senior Airman Ali all attempted to pull

KELLEY from the Truck. While Sergeant Edwards, Sergeant Pearson, and Senior Airman Ali

were attempting to pull KELLEY from the Truck, KELLEY was kicking and spitting on them.

KELLEY also hit them with his head. Eventually, Sergeant Edwards, Sergeant Pearson, and

Senior Airman Ali were able to pull KELLEY out from the Truck. KELLEY continued to resist

while law enforcement tried to search him and place handcuffs on him. Law enforcement then put
                                               2
         Case 8:21-mj-01971-CBA Document 1-1 Filed 07/02/21 Page 3 of 3



KELLEY on the ground to get him into custody. While KELLEY was on the ground, KELLEY

continued to actively resist his arrest by locking his hands under his body. Law enforcement was

able to get KELLEY into handcuffs.

       6.      At all relevant times discussed in this affidavit, the main installation gate of

Andrews Air Force Base is on the federal military installation of Andrews Air Force Base, and

was within the jurisdiction of the United States.

       7.      At all relevant times, Sergeant Edwards, Sergeant Pearson, and Senior Airman Ali

were officers or employees of the United States or of any agency in any branch of the United States

Government (including any member of the uniformed services), as provided in 18 U.S.C. §§ 111

and 1114.

                                         CONCLUSION

       8.      Based upon the foregoing facts and circumstances, your affiant submits that there

is probable cause to believe that KELLEY did knowingly, willfully, and unlawfully commit an

assault a law enforcement officer, in violation of 18 U.S.C. § 111, and a military trespass, in

violation of 18 U.S.C. § 1382.


                                      ___________________________________
                                      Jason Stack
                                      Lieutenant Colonel
                                      Joint Base Andrews Police

Affidavit submitted by email and attested to me as true and accurate by telephone consistent with
Fed. R. Crim. P. 4.1 and 41(d)(3) this __________
                                         2nd       day of July 2021.

__________________________________
THE HONORABLE CHARLES B. DAY
UNITED STATES MAGISTRATE JUDGE




                                                    3
